Morris, J.
(dissenting) — I dissent. The majority hold that the relator is not a “party beneficially interested,” and that the application presents no reviewable question. I cannot concur in either of these holdings. Bal. Code, § 6812 (P. C. § 2053), provides that, “The prosecuting attorney shall attend on the grand jury for the purpose of examining witnesses and giving them such advice as they may ask.” Here is a mandatory duty imposed upon the prosecuting attorney,, making him an integral part of the machinery of the grand jury. Suppose that the prosecuting attorney refused to “attend on the grand jury.” Could not the court by its order compel him to so attend and perform the duties of his office? The prosecuting attorney cannot shirk this duty if he would. He had no discretionary power in the matter. He must obey the plain mandate of the statute, and if he refuse, he subjects himself to the proper order of the court to the same extent as does his refusal to perform any other function *491of his office. If, then, the court by its rule or instruction, whatever the character of the order may be, restrains the prosecuting attorney from such attendance, or deprives him of ^.ny duty imposed upon him, can it he said the prosecuting attorney is not interested? Let us suppose that the court in its instruction to the grand jury should say to them, “No person other than the grand jurors or such witnesses as they may summon shall be permitted, to enter the grand jury room;” or, “You will not permit any person not a member of your body to examine any witness that may appear before you.” Must the prosecuting attorney supinely bow to such rule and not assert the dignity of his office by seeking a review? Has his office no rights that can be trespassed upon? Is he not “beneficially interested” in obtaining from a court of competent jurisdiction such an interpretation of the statute as will permit him to discharge the duties of his office? Or must he wait until he has been punished as for contempt because he asserts the rights conferred by statute upon his office, before he becomes “beneficially interested?” I think not. ,
The second holding of the majority, to the effect that the case here presents no reviewable order, is to my mind equally untenable. It is not the character, but the effect, of the rule that must be regarded. If the court should solemnly enter an order in its journal and append its signature thereto, reciting either of the rules I have above suggested, could it be said such a rule would not be reviewable? So far. as the grand jury and the prosecuting attorney are concerned, the rule is as binding and as effectual, when given in the form of an instruction, as when formally entered in the record. The fact that it is in the form of an instruction robs it of none of its force or strength, either present or potential. There is no different or less meaning to be attributed to it. Is it any less a formal order of the court in the matter because the court does not formally enter whát it has formally announced and ruled?
*492For these reasons, I am of the opinion that the prosecuting attorney has sufficient interest to become a relator herein, and that the matter suggested presents questions reviewable here. The writ should issue.
Fullerton and Dunbar, JJ., concur with Morris, J.